—In an action, inter alia, to recover damages for false imprisonment and negligent confinement, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered September 22, 2000, which granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
*635Ordered, that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs’ contentions, the defendants established their entitlement to summary judgment, as the infant plaintiffs admission to the Westchester County Medical Center for psychiatric evaluation was voluntary (see, Mental Hygiene Law § 9.13). The plaintiffs failed to raise a material issue of fact on that issue. Accordingly, the Supreme Court properly granted the defendants’ respective motions and dismissed the complaint in its entirety. S. Miller, J. P., Friedmann, Florio and Feuerstein, JJ., concur.